DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 unclearly recites “wedge-like” and it is unclear what the definiteness of –like constitutes rendering the claim vague and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Lyle et al. (U.S. PG Pub. 2002/0029444 A1 Fig. 1) [444a].
Regarding Claim 1, Reference [444a] discloses a clasp assembly comprising: a pair of identical half sections (14, 34) configured to be coupled together, in which each half section comprises one or more deformable features (21, 41) that are designed to deform during closure to create an interlocking engagement between each half section.
Regarding Claim 2, Reference [444a] discloses wherein, after interlocking engagement, the pair of identical half sections are not completely axially separable without permanent mechanical destruction of the one or more deformable features.
The Examiner is interpreting “after interlocking engagement. . .” as an effective result and is intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Additionally, The Examiner notes that the pins may be deformed to prevent the posts from being extracted.
Regarding Claim 3, Reference [444a] discloses wherein each of the pair of identical half sections includes a base and wherein the one or more deformable features are a plurality of posts extending axially from the base.
Regarding Claim 4, Reference [444a] discloses wherein each of the posts have a distal end away from the base including a tooth (24, 44) that radially projects from the post, the tooth including a stop surface (inside of 24, 44) facing the base.
Claim 5, as best understood, Reference [444a] discloses wherein the teeth of the posts have a wedge-like shape.
Regarding Claim 6, Reference [444a] discloses wherein the teeth further include tapered surfaces on angular ends thereof that narrow as the teeth extend towards the distal end of the respective post.
Regarding Claim 19, Reference [444a] discloses wherein the pair of half sections are each an integrally formed plastic component.
Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Lyle et al. (U.S. PG Pub. 2002/0029444 A1 Fig. 6) [444b].
Regarding Claim 1, Reference [444b] discloses a clasp assembly comprising: a pair of identical half sections (104, 104) configured to be coupled together, in which each half section comprises one or more deformable features (108) that are designed to deform during closure to create an interlocking engagement between each half section.
Regarding Claim 2, Reference [444b] discloses wherein, after interlocking engagement, the pair of identical half sections are not completely axially separable without permanent mechanical destruction of the one or more deformable features.
The Examiner is interpreting “after interlocking engagement. . .” as an effective result and is intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Additionally, The Examiner notes that the pins may be deformed to prevent the posts from being extracted.
Regarding Claim 3, Reference [444b] discloses wherein each of the pair of identical half sections includes a base and wherein the one or more deformable features are a plurality of posts extending axially from the base.
Claim 4, Reference [444b] discloses wherein each of the posts have a distal end away from the base including a tooth (end of 108 shape) that radially projects from the post, the tooth including a stop surface (inside of 24, 44) facing the base.
Regarding Claim 5, as best understood, Reference [444b] discloses wherein the teeth of the posts have a wedge-like shape.
Regarding Claim 6, Reference [444b] discloses wherein the teeth further include tapered surfaces on angular ends thereof that narrow as the teeth extend towards the distal end of the respective post.
Regarding Claim 7, Reference [444b] discloses wherein, when the posts of the pair of half sections are axially brought together to engage the teeth of the posts together, the tapered surfaces on angular ends of the posts on each of the half sections contact one another and effectuate the elastic deformation of the posts to permit the teeth of the posts to pass by one another until the stop surfaces of one of the half sections has axially passed the stop surfaces of the other one of the half sections, and the posts return to a non-deformed state which thereby creates an interlocking engagement between the posts on each of the half sections at the stop surfaces.
Regarding Claim 19, Reference [444b] discloses wherein the pair of half sections are each an integrally formed plastic component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle et al. (U.S. PG Pub. 2002/0029444 A1 Fig. 1) [444a].
Regarding Claim 8, Reference [444a] discloses the claimed invention, but does not explicitly disclose each of the stop surfaces have a corresponding angular extent between angular ends of the respective stop surface and wherein the total summed amount of the angular extents of the plurality of stop surfaces on one of the half sections exceeds 180 degrees to create angular overlap between the stop surfaces of the pair of half sections with one another when the posts of the half sections are brought together in interlocking engagement.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a total summed amount of angular extents to exceed 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 14, line 1, applicant has not disclosed any criticality for the claimed limitations.  The disclosure states the stop surfaces could have less than 180 degrees of extent.
Regarding Claim 20, Reference [444a] discloses the claimed invention, but does not explicitly disclose a wristband comprising a band formable into a loop including the clasp assembly of claim 1.
The Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art to have used the snap fastener of Ref. [444a] that fastens fabric together to be used on a wristband in order to fasten a wristband securely around a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677